DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
Claim Objections
3.	Claim 10 is objected to because of the following informalities: The word, “separator,” is spelled incorrectly.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15 recites the limitation "the electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 5-7, 9-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graetz (WO Publication 2004/025757) in view of Hong (U.S. Patent Publication 2018/0294518) and Kim (U.S. Patent Publication 2015/0295235).
Graetz discloses an electrochemical cell, such as thin film battery, comprising an anode, a cathode, and an electrolyte, wherein the anode comprises a silicon nanoparticle or a lithium alloy thereof (Page 3, Lines 18-26), as recited in claims 1, 2, 12, 13, 18 and 19 of the present invention.  Graetz also discloses that the anode can be 
Graetz fails to disclose that the electrolyte is an ionic liquid, such as piperidinium, that the cathode comprises lithium/oxygen or lithium/sulfur, that the anode comprises a porous nickel current collector, that the anode is a porous structure having at least one of uniform pore size and uniform pore distribution and thickness, and that the porous structure is a nanoporous, microporous or mesoporous structure.
Hong discloses a flexible battery comprising electrodes with nanostructured active materials, and an ionic liquid electrolyte, such as a piperidinium-based ionic liquid (Paragraphs 0008-0010), as recited in claims 1, 5, 6 and 18 of the present invention.
Kim discloses a lithium ion secondary battery comprising a cathode, an anode and an electrolyte between the cathode and anode, wherein the anode comprises porous silicon having pores with a uniform average pore diameter, and wherein the anode current collector can be made of nickel and have a porous body (Paragraphs 0013, 0014 and 0063), as recited in claims 1 and 18 of the present invention.  Kim also discloses that the pores have a size of 50 to 80 nm (Paragraph 0043), which makes the silicon structure a nanoporous structure, as recited in claim 3 of the present invention.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have used a piperidinium-based ionic liquid as the electrolyte of Graetz because Hong teaches that the ionic liquid can be formed within a solid electrolyte that becomes part of the electrodes in order to improve charge and discharge rates of the battery.  It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a porous nickel current collector for the negative electrode of Graetz because Kim teaches that negative electrodes comprising silicon materials can be placed on sheet or porous current collectors made of materials, such as nickel or copper, in order to work efficiently.  It would have been obvious to one of ordinary skill in the art to have formed the silicon anode of Graetz to be a nanoporous structure having a uniform pore size because Kim teaches that this allows for the ions and electrolyte to flow through the material more efficiently, which improves the capacity of the battery.  Finally, it would have been obvious to one of ordinary skill in the art that the cathode of Graetz could comprise lithium and oxide because Kim teaches that lithium composite oxides are common active materials for cathodes with opposing silicon containing anodes.
8.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graetz (WO Publication 2004/025757) in view of Hong (U.S. Patent Publication 2018/0294518) and Kim (U.S. Patent Publication 2015/0295235) as applied to claims 1-3, 5-7, 9-13 and 18-20 above, and further in view of Ashassi-Sorkhabi (“Electrodeposition of three 
The teachings of Graetz, Hong and Kim have been discussed in paragraph 7 above.
Graetz, Hong and Kim fail to disclose that the nickel current collector is an electrodeposited Cu-Ni alloy from which the Cu component is etched out to form a microporous or nanoporous structure made from nanostructures.
Ashassi-Sorkhabi discloses a process of forming micro/nano porous metal structures comprising: electrodepositing nanostructures of two metals, such as nickel, to form a nanocomposite and etching one metal out to form the porous structure (abstract), as recited in claim 21 of the present invention.  Although Ashassi-Sorkhabi teaches zinc as the second metal, it would have been obvious to one of ordinary skill in the art that another similar transition metal, such as copper, could be used in place of the zinc.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, that the nickel current collector of Graetz, Hong and Kim could have been formed using the technique of Ashassi-Sorkhabi because Ashassi-Sorkhabi teaches that this technique forms nanoporous structures, which would work more effectively in the thin film battery of Graetz, Hong and Kimura.
9.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graetz (WO Publication 2004/025757) in view of Hong (U.S. Patent Publication 2018/0294518) and Kim (U.S. Patent Publication 2015/0295235) as applied to claims 1-3, 5-7, 9-13 and 18-20 above, and further in view of Farmer (U.S. Patent Publication 2010/0291444).

Graetz, Hong and Kim fail to disclose that the silicon material is plasma enhanced chemical vapor deposited.
Farmer discloses a secondary battery comprising electrodes having multilayer coatings, wherein the anode comprises a lithium silicon alloy, and wherein the anode layers can be deposited using plasma enhanced chemical vapor deposition (Paragraphs 0039, 0062), as recited in claim 22 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have used plasma enhanced chemical vapor deposition to form the silicon anode layer on the current collector of Graetz because Farmer teaches that this technique efficiently forms thin metal films on surfaces.
10.	Claims 4, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graetz (WO Publication 2004/025757) in view of Hong (U.S. Patent Publication 2018/0294518), Kim (U.S. Patent Publication 2015/0295235) and Ho (U.S. Patent Publication 2014/0329126).
The teachings of Graetz, Hong and Kim have been discussed in paragraph 7 above.  Graetz, Hong and Kim teach every limitation of claims 15 and 17 of the present invention, as discussed in paragraph 7 above. 
Graetz, Hong and Kim fail to disclose that the cathode comprises LiFePO4/C or LiMn2O4.
Ho discloses a lithium ion battery comprising a positive electrode, a negative electrode, and an electrolyte, wherein the positive electrode can comprise a carbon 4 or LiMn2O4, wherein the negative electrode can comprise silicon or Li13Si4, and wherein the electrolyte can comprise an ionic liquid (Paragraphs 0039, 0044 and 0115), as recited in claims 4 and 14 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have used LiMn2O4 or LiFePO4/C as the cathode material of Graetz because Ho teaches that this is a common material for lithium ion battery cathodes having an opposite anode comprising a silicon material.
Response to Arguments
11.	Applicant’s arguments, filed 1/5/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendments made to the claims, a new ground(s) of rejection is made in view of newly found prior art references.
	Applicants argue that Kimura fails to teach that the negative electrode or negative electrode current collector has a porous structure.  Applicants also argue that Kimura fails to teach that the porous body of the current collector has uniform pore size or uniform pore distribution and thickness.  The reference, Kim, is now being relied upon to teach these limitations.  Kim teaches an anode comprising porous silicon having pores with a uniform average pore diameter, and wherein the anode current collector can be made of nickel and have a porous body.  Thus, the anode of Kim has both a porous active material and a porous current collector, making it a porous structure.  In addition, Kim teaches that it is important for the pores to have a uniform size so that the ions can move more efficiently through the material to improve properties of the battery.  Thus, Kim teaches the limitations in which Applicants argued were missing in the last Office Action.
	Applicants also argue that neither Tanaka nor Shokoohi teach a cathode comprising LiFePO4/C.  The reference, Ho, is now being relied upon to teach the use of carbon coated LiFePO4 or LiMn2O4 as the cathode material when the opposing anode is made of a silicon material.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722